PER CURIAM.
Karla Perkins, for the Department of Children and Families; Hillary S. Kamb-our, Guardian ad Litem Program.
We affirm the termination of the appellant’s parental rights as to his minor child, E.B., based on the evidence that he has been convicted and sentenced to fifteen years in prison. The appellant testified that his incarceration began June 19, 2011, when E.B. was two and one-half years old. Setting aside the speculative possibility of a pardon, substantial competent evidence supports the trial judge’s determination that the appellant will be incarcerated for a period of time that constitutes a significant portion of E.B.’s minority. See § 39.806(l)(d)l, Fla. Stat. (2013).
Affirmed.